DETAILED ACTION
	Claims 1-17 are pending and examined on the merits.
Parent Data (5 parents abandoned) followed by 12794132, filed 06/04/2010, which issued as U.S. Patent No. 9,296,800, claims Priority from Provisional Application 61217931, filed 06/04/2009

	The examiner is open to interview to advance prosecution on the merits.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS
Claim Rejections - 35 USC § 102/103 – Anticipation (In-Part Inherency)/Obviousness
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
103 – KSR Examples of ‘Rationales’ Supporting a Conclusion of Obviousness (Consistent with the “Functional Approach” of Graham)
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). 

Claims 1-17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Svehang et al. (US 6406698).
Evidentiary support provided by Applicant’s present specification (see PGPUB US20100317596).
Present specification '596 

discovery that modification of a glycan structure on a human SAP polypeptide 
can increase the biological activity of the SAP polypeptide relative to a 
corresponding sample of wild-type SAP isolated from human serum.  As 
demonstrated by the examples of the disclosure, isolated SAP from human serum 
contains only .alpha.-2,6-linked sialic acid residues.  In contrast, 
recombinant human SAP produced in CHO cells contains only .alpha.-2,3-linked 
sialic acid residues.  Using in vitro cell-based bioassays, .alpha.-2,3-linked 
sialic acid SAP polypeptides were demonstrated to have consistently higher 
activity than wild-type SAP (i.e., SAP comprising .alpha.-2,6-linked sialic 
acid moieties) isolated from human serum.  The variant SAP polypeptides of the 
invention would be more effective as therapeutic agents due to their increased 
biological potency.  For example, more potent SAP variants may require lower 
dosing and/or less frequent dosing relative to wild-type SAP isolated from 
human serum.  The present disclosure provides both variant human SAP 
polypeptides and methods for making the same.  In particular, the disclosure 
includes methods and compositions for in vitro and in vivo addition, deletion, 
or modification of sugar residues to produce a human SAP polypeptide having a 
desired glycosylation pattern.


Notwithstanding Applicant’s discovery of the inherent structure and associated properties of  rhSAP, a known product, versus native hSAP, the product is known.   Namely, rhSAP contains alpha2,3 sialic acid moieties v. hSAP which only contains alpha2,6 sialic acid moieties.  As previously discussed relevant to the inherent properties Applicant discovered as to rhSAP v. hSAP in testing:
See Fig. 3 (actual Drawing; data), specifically, relevant to the presently claimed invention; where the data show the following as to the “Relative Activity” of 3 different versions of human serum-derived SAP (hSAP) OR recombinant human SAP (rhSAP);
1.  native hSAP: 1.0; while rhSAP: 2.4;
2.. alpha2,6 glycoremodeled hSAP OR rhSAP:  both only 0.8;
3.  alpha2,3 glcyoremodeled hSAP: 4.3 AND alpha 2,3 remodeled rhSAP: 4.7.
So, the glycoremodeling with alpha2,6 drops both to only 0.8 “Relative Activity”, while glycoredmodeling with alpha2,3 more than TRIPLES the "Relative Activity” of hSAP and nearly DOUBLES that of rhSAP.  Thus, it would appear that the discovery of the substantial increase in “Relative Activity” via alpha2,3 glycoremodeling, of both hSAP and rhSAP may equate to an advancement of the art. 
[NOTE: . . . now deemed an inherent property of known rhSAP.]

However, what was not known or obvious, based on these discoveries (structures & improved properties of rhSAP with the presence of alpha2,3 sialic acid moiety(ies) in place of native hSAP alpha2,6 sialic acid moiety(ies)), and is deemed patentable, is NON-recombinant, hand-of-man, manipulation and methods of making modified SAPs by replacing 1 or more branches of N-linked oligosaccharide chain terminates with an alpha2,3 sialic acid moiety in place of native hSAP alpha2,6 sialic acid moiety.  Thus, this method of making (see as exemplified in Figure 2, bottom of Office action) in claims 19, 20, 22, and 34-35 is not found to be reasonably taught or suggested by the art of record, as the inherent properties with improved functionality were not known as to rhSAP that led the present inventors to manipulate native hSAP structure via a method of making the same to impute alpha2,3 sialic acid moiety(ies) in place of native hSAP alpha2,6 sialic acid moiety(ies).

Svehang teach rhSAP (e.g. isolated via standard procedures, i.e. CHO cells), variants of SAP, and various products, forms and methods of using SAP (entire document, especially below):
Col. 1, lines 45-52:
   According to the present invention, the serum amyloid P component (SAP) is 
the native protein, the recombinant protein or a binder-functional subunit 
thereof, the subunit being one or more complete SAP polypeptide chain(s) or a 
part or parts of the chain comprising the Ca.sup.2+ -dependent carbohydrate 
binding site(s) or synthetic peptides constructed to contain amino acid 
sequences contributing to said binding sites.
Claim 2
[ ]
   a. a native, synthetic or recombinant serum amyloid P component (SAP) 
selected from the group consisting of serum amyloid P protein, a subunit of 
said SAP protein comprising at least one complete SAP polypeptide chain, and a 
subunit of the SAP polypeptide chain comprising a Ca.sup.2+ -dependent 
carbohydrate binding site;

Col. 6, lines 14-28
   SAP has been isolated from man and several animal species.  Very similar 
conserved proteins are present in all vertebrates in which they have been 
sought.  As an example, it can be mentioned that there is a 50% homology of 
amino acid sequence in the N-terminal region between SAP of plaice and man.  
The concentration of SAP in human plasma is 30-60 .mu.g/ml.  It is synthesized 
in the liver and the biological half-life of human SAP is 24 hours (4).  Its 
molecular weight is about 125 kDa and it consists of 5 subunits forming a ring 
(pentamer).  Each subunit consists of about 205 amino acids with one 
intrapolypeptide disulphide bond (5).  It contains 11% carbohydrate, 4% of 
which is galactose and mannose, 3% hexosamin and 4% sialic acid (6).  SAP is 
highly resistant to degradation by proteolytic enzymes in the presence of 
calcium.


102: As recombinantly making SAP inherently comprising alpha2,3-linked sialic acid moiety(ies), variants thereof (e.g. 90% or > identity to hSAP), and known art-recognized methods of using SAP are expressly taught by Svehang, these claims are anticipated under U.S.C. 102(b).

103:  However, if not expressly taught by Svehang (e.g. other known modified versions of SAP that are at least 90% identical thereto but are not taught in Svehang BUT may equally be produced recombinantly as taught by Svehang and would inherently thus comprise the alpha2,3-linked sialic moiety(ies); known methods of using SAP, and/or other routine optimizations of standard SAP products), as to any dependent limitations, such would have been obvious to one of ordinary skill in the art at the time of the invention based on that art-recognized by the skilled artisan working with SAP's.. 
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale (at a minimum, KSR rationale (C) Use of ) and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  

Relevant Specification Background (Any Emphasis Added by Examiner)
BRIEF DESCRIPTIONS OF THE DRAWINGS 
Figure 1. Fibrocyte differentiation assay. An ELISA-based assay was used to measure production of MDC after incubation of monocytes with SAP polypeptides. The Y-axis indicates the average potency (i.e., average of 7 independent experiments) of human serum-derived SAP (hSAP) compared to recombinant human SAP (rhSAP) isolated from CHO-S cells. Relative activity of hSAP is set at 1.0. 

Figure 2. Glycan structural analysis of variant SAP polypeptides. Liquid Chromatography Mass Spectrometry (LCMS) analysis (A) and Anion-Exchange High Performance LiquidChromatography (AEX-HPLC) analysis (B) was used to determine the sialic acid linkages onglycoremodeled recombinant human SAP isolated from CHO-S cells. Liquid Chromatography Mass Spectrometry (LCMS) analysis (C) and Anion-Exchange High Performance Liquid Chromatography (AEX-HPLC) analysis (D) was used to determine the sialic acid linkages on glycoremodeled hSAP (human serum-derived SAP). Liquid Chromatography Mass Spectrometry (LCMS) analysis (E) and Anion-Exchange High Performance Liquid Chromatography (AEX-HPLC) analysis (F) was used to determine the sialic acid linkages on rhSAP that was treated with an alpha2,3-sialyltransferase to increase the number of terminal 2,3-1inked sialic acids on the SAP glycans. For LCMS figures, the X-axis represents mass in Daltons, and the Y-axis is represents relative intensity. For the HPLC traces, the X-axis is the time in minutes, and the Y-axis is absorbance units (mAU). 

Figure 3. Fibrocyte differentiation assay. An ELISA-based assay was used to measure production of MDC after incubation of monocytes with SAP variant polypeptides. The Y-axis indicates the average relative activity of each SAP variant compared to a hSAP reference standard, for which the activity is set at 1.0 (see the left-most bar). 

Figure 4. Fibrocyte differentiation assay. Monocytes were treated with hMCSF and thensubsequently quantified for fibrocyte differentiation. The X-axis represents the concentration ofhMCSF incubated with donor monocytes. The Y-axis indicates the amount of fibrocyteproliferation at day five as measured by the enumeration of fibrocytes per 5.0 x 104 cells. 

Figures 5. Fibrocyte differentiation assay. Monocytes were treated with hSAP and thensubsequently quantified for fibrocyte differentiation. The X-axis indicates the concentration of4 cells. 

Background of the Invention
Serum Amyloid P (SAP) is a member of the pentraxin family of proteins. SAP is secretedby the liver and circulates in the blood as a stable pentamer.  Previous research demonstrates SAPhas an important role in both the initiation and resolution phases of the immune response.  SAPcan bind to sugar residues on the surface of bacteria and thereby promote their opsonization andengulfment by antigen-presenting cells.  SAP also binds to free DNA and chromatin generated by apoptotic cells at the resolution of an immune response, thus preventing a secondaryinflammatory response against these antigens.  Molecules bound by SAP are removed fromextracellular areas due to the ability of SAP to bind to all three classical Fcy. receptors (FcyR),having a particular affinity for FcyRII (CD32) and FcyRIII (CD16). After receptor binding, SAP and any attached complex are generally internalized and processed by the cell 
Recently, it has been suggested that SAP can be used as a therapeutic agent to treatvarious disorders, including fibrosis-related disorders, hypersensitivity disorders, autoimmunedisorders, mucositis, and inflammatory disorders such as those cause by microbial infection.  See,for example, U.S. Patent Application Ser. Nos. 11/707,333, 12/217,617, 12/720,845, and12/720,847.  Protein therapeutics for treating human disease have revolutionized the health careindustry.  However, there are many difficulties in producing a protein therapeutic having thenecessary potency and/or in sufficient quantity to be useful as a therapeutic agent.  Manypotential therapeutic agents are modified to increase their biological activity, such as plasma 
half-life, relative to the naturally-derived protein.  Recombinant expression technology is usually implemented to produce polypeptides in sufficient quantity.  Unfortunately, many recombinant systems produce polypeptides having different biological properties than the naturally-derived forms, which may affect the pharmacokinetics, safety, and efficacy of a therapeutic product. 
Therefore, a need remains for developing SAP polypeptides, and methods ofmanufacturing them, suitable for therapeutic treatment of humans. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9,292,800. Although the claims at issue are not ‘800 is drawn to a product that reads upon the genus instantly claimed, as well as methods of using and making the same and end products thereof.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
(3-Product, Method of Making & Use; See Scope in Parent U.S. Patent No. 9,296,800)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, possession has only been shown as for the product claimed and method of making thereof (claims 1 and 12) for method of treating (not preventing) fibrosis and not “any 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654